Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on April 19, 2022 have been entered and considered. Claims 4, 6 – 7, 15 and 20 have been canceled. Claims 1 – 3, 5, 8 – 14 and 16 – 19 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 102/103 rejections over Tanaka as detailed in Office action dated January 19, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 12 – 14 and 16 - 19  are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative under pre-AIA  35 U.S.C. 103 as being obvious over Tanaka et al. EP 0445586 A2 (Tanaka).

Considering claims 1 – 3, 5, 13 – 14, Tanaka teaches at [Example 1] absorbent fibers comprising poly(ethylene terephthalate) as an aromatic polyester and N-polyoxyalkylenepolyalkylenepolyamine or N-POA compound,  which is a nonionic surfactant with an HLB of 12.0 and an average molecular weight of about 50000. Further, the melting point of the surfactant is not explicitly disclosed by Tanaka. However, it can be reasonably expected that it is above 25°C in view of the high value for the molecular weight. Support for said expectation is found in the use of like materials (i.e. polyethylene terephthalate as the fiber matrix, comprising a nonionic surfactant having a high molecular weight). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. Furthermore, said fiber is made by providing poly(ethylene  terephthalate) and melt-mixing it with the nonionic surfactant, followed by forming a plurality of fibers. Therefore, the subject matter in the instant claims is anticipated or in the alternative rendered obvious by Tanaka. 
As to the new limitation in claim 1, previously in canceled claim 4, Tanaka teaches at [Page 3, 22 – 34] that the N-POA compound has the structure presented below, wherein R1 through R7 are each a group having polyalkylene oxide chain, which would have been obvious choices for one of skill in the art.   


    PNG
    media_image1.png
    117
    511
    media_image1.png
    Greyscale


As to claim 5, an amount of 5 % of surfactant is disclosed in [Example 1] of Tanaka.

Considering claim 12, fibers can only be in the form of continuous or staple fibers; hence the additional features of claim 12 are disclosed in all of Tanaka.

Considering claim 8 – 10 and 17 – 19, the distinguishing features of claims 8-10 and 17 – 19 , such as wicking and water drop properties, for the same reasons presented in the rejection of claim 1, are expected to be present when Tanaka’s fiber are in a meltblown configuration. 

Claims 6 – 7, and 11, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tanaka et al. EP 0445586 A2 (Tanaka) in view of Deguchi et al. US 2016/0376730 A1 (Deguchi). 

Considering claims 6 – 7, Tanaka is relied upon as set forth above in the rejection of claim 1. Further, Tanaka does not specifically recognize the use of talc in the melt of the PET absorbent fibers. However, Deguchi teaches at [0085] that the absorbent fibers of the disclosure may contain nucleating agent, such as talc. Therefore, it would have been obvious to one of skill in the art prior to the effective filing date of this application to include talc in Tanaka’s melt when it is desired to provide the absorbent fibers with higher crystallinity- clarity. 

Considering claim 11, Deguchi teaches at [0084] that single fiber fineness is preferably as small as possible from the viewpoint of facilitating the formation of oligomer, and is preferably 0.5 dtex to 2.5 dtex; which when converted to microns overlap significantly with the claimed range.

Claims 15 and 20, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tanaka et al. EP 0445586 A2 (Tanaka) in view of Toyobo JP 49030684 A (Toyobo). Machine Translation of the Toyobo reference is relied upon herein.   

Considering claims 15 and 20, Tanaka is relied upon as set forth above in the rejection of claim 1. Further, although Tanaka teaches at [0046] a fabric made of the fibers of the disclosure; it does not recognize that said fabric is dyed. However, Toyobo teaches that a dye is applied (a method) to a mixture of modified and unmodified fibers, and that said dye is absorbed in a higher amount by the modified fibers. Therefore, it would have been obvious to one of skill in the art prior to the effective filing date of this application to include unmodified fibers into Tanaka’s fabric, and to apply dye in order to show areas of different color intensity.    

Response to Arguments

Applicant's amendments and accompanying remarks filed on April 19, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 102/103 rejections over Tanaka as detailed in Office action dated January 19, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 19, 2022 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 102/103 rejections over Tanaka on the basis that as amended, claim 1 now specifies that the alkylene-oxide containing nonionic surfactant includes an ethylene oxide-containing nonionic surfactant, an ethylene oxide/propylene oxide-containing nonionic surfactant, or a combination thereof. The selected surfactants of the present invention contain hydrophilic properties on one end and hydrophobic properties on the other. Tanaka et al. do not disclose, suggest, or teach an alkylene-oxide containing nonionic surfactant including an ethylene oxide-containing nonionic surfactant, an ethylene oxide/propylene oxide-containing nonionic surfactant, or a combination thereof.

In response, the examiner submits that the claim requires that the surfactant comprises either ethylene oxide-containing nonionic surfactant, an ethylene oxide/propylene oxide-containing nonionic surfactant, or a combination thereof. Further, the examiner has addressed said limitation above, noting that Tanaka teaches at [Page 3, 22 – 34] that the N-POA compound has the structure presented below, wherein R1 through R7 are each a group having polyalkylene oxide chain, for which ethylene oxide, or ethylene oxide/propylene oxide would have been obvious choices for one of skill in the art.   
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786